Citation Nr: 0609028	
Decision Date: 03/29/06    Archive Date: 04/07/06	

DOCKET NO.  04-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for schizophrenia.  
















FINDING OF FACT

Schizophrenia is not shown to have been present during 
service, nor is there post service clinical documentation of 
the same.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of the service connection claim.  Those five 
elements include:  (1)  Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
letters sent to him in January, May, and June 2003, as well 
as the subsequent rating action and statement of the case.  
However, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In light 
of the fact that the Board (for reasons given below) 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, any question as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

With regard to the duty to assist,  the RO has obtained and 
associated with the veteran's claims folder his service 
medical records and records of VA examinations conducted in 
1976 and in 2003.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record that could be helpful 
to his claim.  Thus, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and that no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If not shown in 
service of at least ninety (90) days, service connection may 
be granted for a psychosis if manifested to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from July 1969 to January 1976, has contended that 
he suffers from schizophrenia as a result of head trauma 
which he sustained during his active service.  Service 
medical records indicate that the veteran was treated for a 
one-half inch laceration on his forehead in January 1970.  
Specifically, the wound was cleaned and sutured.  No further 
treatment is shown in the service medical records.  In 
addition, the service medical records are entirely negative 
with respect to complaints, or findings, of psychiatric 
disability.  Although at the January 1976 service separation 
examination the veteran reported having frequent trouble 
sleeping, he specifically denied ever having experienced a 
psychosis, depression or excessive worry, or nervous trouble 
of any sort.  At the discharge examination, the veteran's 
psychiatric evaluation was normal.  

Furthermore a post-service VA examination conducted in April 
1976 included no complaints, or findings, of psychiatric 
pathology.  Moreover, at a VA examination completed in July 
2003, the veteran acknowledged that he did not experience 
psychiatric symptoms, including auditory, visual, tactile, 
and olfactory hallucinations, until 1985 when he was "going 
through a divorce" and had begun a new job (where he was 
exposed to formaldehyde that resulted in a chemical burn to 
his right forearm).  In addition, the veteran admitted that 
he was not first diagnosed with schizophrenia, paranoid type, 
until 1990.  Significantly, the examiner explained that, 
despite the alleged diagnosis of schizophrenia, the July 2003 
examination provided no evidence of a formal thought disorder 
including illusions, delusions, or hallucinations.  In fact, 
following a complete mental status evaluation, the examiner 
specifically concluded that no psychiatric diagnosis was 
appropriate.  Further, based upon a careful review of the 
claims folder as well as an interview with the veteran, the 
examiner expressed his opinion that "there is no 
relationship between the veteran's alleged head injury and 
his alleged mental disorder (schizophrenia)."  The examiner 
also specifically stated that the claims folder contained 
"no evidence . . . that the veteran had a mental disorder 
that began in or was made worse during his military 
service."  

The Board acknowledges the veteran's contentions that he has 
schizophrenia which is attributable to his active service.  
Importantly, however, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of his claimed schizophrenia.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter remains that the claims folder contains no competent 
evidence diagnosing the claimed schizophrenia or associating 
such a disability with the veteran's active military duty.  
Thus, the Board finds that the preponderance of the evidence 
is clearly against the veteran's claim for service connection 
for schizophrenia.  This claim must, therefore, be denied.  


ORDER

Service connection for schizophrenia is denied.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


